Citation Nr: 1103541	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-07 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than November 3, 
2004 for the grant of service connection for a cervical spine 
disorder.

2.  Entitlement to an initial rating in excess of 10 percent for 
a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from 
December 1950 to October 1952, and had several periods of 
verified reserve component active duty for training (ACDUTRA), 
among other reserve component service ending in 1990.  The 
Veteran is the recipient of a Purple Heart.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO), which 
awarded the Veteran service connection for chronic arthritis with 
degenerative changes of the cervical spine.  The RO assigned a 10 
percent disability rating, effective November 3, 2004.  The 
Veteran disagreed with this initial rating, as well as with the 
assigned effective date of service connection. 

In February 2008, the Board remanded the Veteran's earlier 
effective date claim so that the RO could verify the timeliness 
of the Veteran's Notice of Disagreement (NOD).  Since the date of 
the Board's remand, additional documents that were previously 
located in temporary files at the RO, have been associated with 
the claims file.  It is now clear that the Veteran did in fact 
perfect timely appeals as to both his earlier effective date 
claim and his claim for a higher initial rating.  See the 
Veteran's December 6, 2005 Notice of Disagreement [sent to the RO 
via certified mail on December 8, 2005], the January 2007 
Statement of the Case [addressing both issues currently on 
appeal], and a March 2007 VA Form 9 [date-stamped as received by 
the RO in March 2007, but incorrectly dated April 2007 by the 
Veteran].  Although the RO returned the Veteran's claims file to 
the Board without making a formal finding as to the timeliness of 
the Veteran's NOD, the Board finds that such clarification is no 
longer necessary.  The Veteran is in no way prejudiced by the 
RO's noncompliance with the Board's Remand instructions, and a 
second remand to ensure compliance per the holding in Stegall v. 
West, 11 Vet. App. 268, 271 (1998) would be of no value to the 
Veteran.  Indeed, the timeliness concerns requiring clarification 
in February 2008 are no longer extant.  

The Board additionally notes that since the January 2007 SOC, the 
Veteran has submitted additional medical evidence and argument to 
VA without a written waiver of consideration of such argument and 
evidence by the agency of original jurisdiction (AOJ).  See 38 
C.F.R. § 20.1304 (2010).

As will be discussed in greater detail below, the outcome of the 
Veteran's earlier effective date claim depends exclusively on 
documents which were already contained in the Veteran's VA claims 
folder at the time service connection was awarded in August 2005.  
Therefore, the additionally-submitted medical reports [which are 
largely duplicative of reports that were of record prior to the 
January 2007 SOC] have no bearing on the outcome of the claim.  
Similarly, the arguments advanced by the Veteran in statements 
submitted after January 2007 are also duplicative of evidence and 
argument already of record and previously considered by the AOJ.  
Thus, there is no prejudice to the Veteran for the Board to 
proceed with the Veteran's earlier effective date claim without 
initial AOJ consideration of the additional evidence, or 
obtaining a waiver of AOJ consideration.  See 38 C.F.R. § 20.1304 
(2010).

As discussed below, the Board is remanding the Veteran's claim 
for a higher initial rating for further evidentiary development 
and readjudication.  To the extent that the record contains 
additional evidence relevant to the claim that is not duplicative 
of that which has been previously addressed by the AOJ in January 
2007, initial consideration of such will be appropriately 
performed at the RO.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c)(1).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's claim for a higher initial rating for his service-
connected cervical spine disability is addressed in the REMAND 
portion of the decision below, and is REMANDED to the Department 
of Veterans Affairs Regional Office.  VA will notify the 
appellant if additional action is required on his part.




FINDINGS OF FACT

1.  On June 24, 1993, the RO received the Veteran's service 
connection claim for cervical spine arthritis.  The Veteran did 
not subsequently withdraw this claim.  
2.  On November 3, 2004, the Veteran filed another statement 
requesting a service-connection award for cervical spine 
arthritis.  The RO awarded service connection in an August 2005 
rating decision, and assigned a 10 percent disability rating 
effective November 3, 2004.   


CONCLUSION OF LAW

The criteria for the assignment of an effective date of June 24, 
1993 for the grant of service connection for cervical spine 
arthritis have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to an effective date earlier than 
November 3, 2004 for the grant of service connection for his 
cervical spine arthritis.  As discussed elsewhere in this 
decision, the Board is remanding the Veteran's claim for a higher 
initial disability rating for further evidentiary development.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) outlines the 
procedural assistance that VA must provide to claimants in 
certain cases.  If the VCAA is applicable, the Board must ensure 
that the required notice and assistance provisions of the law 
have been properly applied.  There are some claims, however, to 
which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).


Specifically, no VCAA notice is necessary in this case because, 
as is more thoroughly explained below, the outcome of this 
earlier effective date claim depends exclusively on documents 
which are already contained in the Veteran's VA claims folder.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that a veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him with 
VCAA notice of the laws and regulations governing effective 
dates, if, based on the facts of the case, entitlement to an 
earlier effective date is not shown as a matter of law.  See 
Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional 
development could alter the evidentiary or procedural posture of 
this case.  In the absence of potential additional evidence, no 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid the 
claimant].

In any event, the Board notes that the Veteran was in fact 
informed of VA's duty to assist him in the development of his 
claim in a letter dated December 2, 2004, whereby the Veteran was 
advised of the provisions of the VCAA.  The Veteran was also sent 
a letter dated March 20, 2006 in compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) advising him as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment or 
when treatment began, service medical records the Veteran may not 
have submitted, and reports of treatment while attending training 
in the Guard or Reserve.  

It is also clear from the Veteran's communications with VA that 
he is cognizant as to what is required of him and of VA, as well 
as of the regulatory law and case law pertaining to the 
establishment of effective dates.  Furthermore, the Veteran is 
represented by counsel, who is obviously familiar with the law 
and VA regulations.  See Overton v. Nicholson, 20 Vet. App. 427, 
438 (2006) [appellant's representation by counsel "is a factor 
that must be considered when determining whether that appellant 
has been prejudiced by any notice error"].

Concerning the VA's duty to assist the Veteran, as was alluded to 
above, the outcome of this earlier effective date claim rests 
with evidence which is already in the claims folder, which will 
be discussed below.  There is no indication that any relevant 
evidence is missing from the claims folder.

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R.  § 3.103 (2006).  The Veteran has been 
accorded ample opportunity to present evidence and argument on 
this matter.  The Veteran indicated in his substantive appeal 
that he did not want a hearing before the Board.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim shall be 
the date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002);             
38 C.F.R. § 3.400 (2010).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2010).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the veteran, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2010).



Analysis

The RO has assigned an effective date of November 3, 2004 for the 
grant of service connection for the Veteran's cervical spine 
disability, based on the Veteran's filing a claim for service 
connection on that date.  The Veteran's claim was granted based 
on evidence of record demonstrating an in-service neck injury 
[noted in a May 1952 service treatment record] and a subsequent 
diagnosis of cervical spine arthritis in treatment reports dated 
in 1990.  See the RO's August 2005 rating decision, page 2 
[noting that "even in the absence of a definitive medical 
opinion, it is conceded that the accident you had in May, 1952 is 
likely related to the cervical arthritis with which you were 
subsequently diagnosed"].  

The Veteran seeks an earlier effective date, in essence 
contending that his treatment records dated in 1990 and 1991, 
which document the existence of degenerative arthritis of the 
cervical spine, should be considered informal claims for service 
connection under 38 C.F.R. § 3.157.  See the Veteran's statement 
accompanying his VA Form 9, received by the RO on March 7, 2007, 
pages 2 and 3.  

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board finds 
that the assignment of an earlier effective date is in fact 
warranted, but not under the provisions of 38 C.F.R. § 3.157.  

As has been discussed in the law and regulations section above, 
the assignment of an effective date for service connection is in 
essence governed by the date of filing with VA of a claim 
therefor.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
Board's inquiry thus is limited by operation of law to whether a 
claim of entitlement to service connection for a cervical spine 
disability was filed after the Veteran left active military 
service and before the current effective date of the award in 
question, November 3, 2004.  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].

The Board finds that the Veteran is entitled to an effective date 
of June 24, 1993.  On that date, the RO received the Veteran's 
request for his post traumatic cervical spine arthritis to be 
evaluated for a service connection award.  Indeed, this service 
connection claim remained unresolved until it was ultimately 
granted by the RO in August 2005.  [The Board acknowledges that 
the RO actually denied the Veteran's service connection claim in 
an April 2005 rating decision first, but then granted the claim 
sua sponte shortly thereafter in the above-referenced August 2005 
rating decision.]  

The Veteran sent the RO the above-referenced June 1993 letter in 
response to the RO's prior denial of an issue no longer in 
appellate status.  The Veteran attached a copy of an October 16, 
1990 Medical Evaluation Board Proceeding to the letter, which 
documented the Veteran's diagnosis of "post traumatic arthritis 
of the cervical spine" and indicated that such disability was 
"permanently aggravated by service."  The Veteran specifically 
referenced his post traumatic arthritis in the June 1993 letter, 
and requested that the RO reevaluate his conditions [both for his 
cervical spine disorder, and the disorder no longer on appeal] in 
light of the findings of the October 1990 Medical Evaluation 
Board.  See the Veteran's June 23, 1993 letter, received by the 
RO on June 24, 1993.  Crucially, the RO did not adjudicate a 
service connection claim for a cervical spine disability at that 
time.  

The Board recognizes that in Brannon v. West, 12 Vet. App. 32 
(1998), the Court observed that while the VA must interpret a 
claimant's submissions broadly, it is not required to conjure up 
issues that were not raised by the claimant.  In this case, the 
Board finds that the Veteran clearly showed an intent to file a 
service connection claim for his cervical spine disability in his 
June 1993 letter to the RO, despite the fact that the letter was 
filed in response to a denial of an unrelated claim.  
Significantly, this intent is further evidenced in a subsequent 
October 1993 statement, in which the Veteran asserted that his 
service-connection claim for post traumatic arthritis of the 
cervical spine was "dropped as a matter of issue . . . ."  In 
this statement, the Veteran specifically requested an explanation 
as to why his claim was never adjudicated.  See the Veteran's 
letter to the RO received on October 12, 1993, page 3.  

Accordingly, the Board construes the request the Veteran made in 
his June 24, 1993 letter to the RO as a service connection claim 
for a cervical spine disability.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991) [VA must liberally construe all documents 
filed by a claimant].  The RO failed to adjudicate this claim 
until April and August 2005, ultimately granting service 
connection, and assigning an effective date of November 3, 2004.  

The Board has carefully reviewed the record and can identify no 
communication from the Veteran which may reasonably be considered 
to be a claim of entitlement to service connection for a cervical 
spine disability prior to the claim received on June 24, 1993.  
The Board recognizes the Veteran's assertion that he in fact 
claimed entitlement to this award in an October 1, 1991 Report of 
Medical Examination for Disability Evaluation.  See the Veteran's 
VA Form 9, received by the RO on May 7, 2007, page 2.  
Significantly, the Veteran only specified that his "back, legs, 
arms, hands, fingers hurt and or give me such pain it is 
unbearable at times" on this October 1991 report.  The Veteran 
crucially made no mention of any neck or cervical spine problems 
at that time.  See the Veteran's October 1, 1991 Report of 
Medical Examination for Disability Evaluation.  Thus, the report 
does not constitute a claim for disability for a cervical spine 
disability.

The Board additionally notes that the Veteran did not include a 
service connection claim for a neck or cervical spine condition 
on his original August 1991 Application for Compensation or 
Pension.  See the Veteran's August 13, 1991 Application for 
Compensation or Pension [indicating claims for shrapnel wounds to 
the legs, sprained back, and head and feet injuries only].

The Board has also considered the Veteran's contention that he is 
entitled to an effective date earlier than June 24, 1993 based 
upon the possibility that, having presented for treatment for his 
cervical spine arthritis at various dates in 1990 and 1991 in his 
reserve component and at the VA medical center, such treatment 
constitutes informal claims for the service connection award.  
See 38 C.F.R. § 3.157 [the date of VA outpatient or hospital 
examination or date of admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of a claim when 
the report of such treatment or examination relates to a 
disability for which increased compensation is sought].

Crucially, however, 38 C.F.R. § 3.157 does not avail the Veteran, 
as the provisions of § 3.157 only apply to claims for increased 
ratings, or claims to reopen previously denied claims, and it is 
manifestly not applicable to original service connection claims.  
See Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993).  The Board 
can do no better than quote Crawford itself:

An analysis of 38 C.F.R. § 3.157 indicates that this 
regulation does not benefit the veteran in his claim.  
Under § 3.157(a), a report of examination or 
hospitalization may be accepted as an informal claim 
for benefits if it meets the requirements of § 
3.157(b).  38 C.F.R.         § 3.157(b) provides:

Once a formal claim for pension or compensation has 
been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of 
[evidence listed under (b)(1), (2), or (3)] will be 
accepted as an informal claim for increased benefits 
or an informal claim to reopen.

In the instant case there has not been a prior 
allowance or disallowance of a formal claim for 
compensation or pension. Therefore, the veteran's 
hospitalization report could not be accepted as an 
informal claim under 38 C.F.R. § 3.157.

Crawford, 5 Vet. App. at 35-36.

So it is in this case with respect to the Veteran's 1990 and 1991 
treatment records.  There was never an allowance or disallowance 
of his service connection claim for a cervical spine disability 
prior to his dates of treatment.  Indeed, as discussed above, the 
Veteran did not file a claim for service connection until June 
24, 1993.  Accordingly, 38 C.F.R. § 3.157 is inapplicable in this 
case.  

The Board emphasizes that an informal claim must identify the 
benefit sought; the mere reference in medical treatment records 
to that disability is not a claim.          See 38 C.F.R. § 3.155 
(2010); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) 
[medical treatment for a disability, without an intent expressed 
by a claimant to seek benefits based on that disability does not 
constitute an informal compensation claim]; Ellington v. 
Nicholson, 22 Vet. App. 141 (2007) [in the absence of a 
sufficient manifestation of an intent to apply for benefits for a 
particular disease or injury, a document providing medical 
information in and of itself is not an informal claim for VA 
benefits].

To some extent, the Veteran appears to be raising an argument 
couched in equity, in that he contends that he evidenced cervical 
spine arthritis before he filed his claim for service connection, 
and he should be compensated from the date entitlement arose.  
However, the Board is bound by the law and is without authority 
to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002);          see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  As discussed above, the effective date of an 
award based on an original claim shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
[Emphasis added by the Board].  38 U.S.C.A. § 5110(a) (West 
2002);  38 C.F.R. § 3.400 (2010).  Therefore even if entitlement 
to the service connection award arose prior to the Veteran's 
June 24, 1993 service connection claim [as appears to be the case 
here], application of the law to the pertinent facts requires the 
assignment of an effective date of the date of claim, June 24, 
1993.  

Based on a review of all the evidence of record, the Board finds 
that the RO was incorrect in assigning an effective date of 
November 3, 2004 for the grant of service connection for a 
cervical spine disability.  After the Veteran filed a claim for 
service connection in June 1993, his claim remained unadjudicated 
until April and August 2005.  

Accordingly, an effective date of June 24, 1993 is assigned.  To 
this extent only, the benefit sought on appeal is allowed.


ORDER

Entitlement to an effective date of June 24, 1993 for the grant 
of service connection for a cervical spine disability is allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's claim for an initial rating greater than 10 percent for 
his service-connected cervical spine disability must be remanded 
for further evidentiary development.

Reasons for remand

VA medical examination

The Veteran claims he is entitled to an initial rating greater 
than 10 percent for his service-connected cervical spine 
disability.  See the Veteran's December 6, 2005 Notice of 
Disagreement, received by the RO on December 8, 2005.

Significantly, the Veteran has never been afforded a VA 
examination to evaluate the severity of his service-connected 
cervical spine disability.  The medical evidence currently of 
record does not adequately show the extent of the Veteran's 
disability, to include whether any limitation of motion or 
functional impairment currently exists.  The Court has held that 
where the available evidence is too old to adequately evaluate 
the current state of the condition, the VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board believes that a medical examination assessing the current 
severity of the Veteran's cervical spine disability is necessary 
to adequately decide this claim.



Assignment of disability rating and readjudication

As noted above, the Board has changed the effective date of the 
award of service connection for the Veteran's cervical spine 
disability from November 3, 2004 to June 24, 1993.  As such, in 
readjudicating the Veteran's increased rating claim, the RO must 
assign appropriate disability ratings for all times including and 
after June 24, 1993.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Crucially, the applicable rating criteria for the spine, found at 
38 C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Where a law or 
regulation changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the Veteran applies unless Congress 
provided otherwise or permitted the Secretary of VA to do 
otherwise and the Secretary did so.                See VAOGCPREC 
7-2003.

In light of the fact that the Board has changed the effective 
date of service connection from November 3, 2004 to June 24, 1993 
[a date that precedes the change in diagnostic criteria], the AOJ 
must readjudicate the Veteran's increased rating claim with 
particular consideration to both the current and former rating 
criteria, as well as the Court's "staged ratings" discussion in 
Fenderson.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
cervical spine disability.  The RO should 
take appropriate steps to secure copies of 
any such treatment reports identified by 
the Veteran which are not in the record on 
appeal, to include updated VA treatment 
records.  Efforts to obtain these records 
should also be memorialized in the 
Veteran's VA claims folder.

2.   The RO should then arrange for the 
Veteran to undergo a physical examination 
to determine the severity of his service-
connected degenerative arthritis of the 
cervical spine.  The examiner should 
document the Veteran's full range of 
motion, and describe any functional 
impairment due to pain, including excess 
fatigue, weakness, and incoordination.  
The examiner should also review the 
Veteran's claims folder, and in light of 
the Veteran's medical history and clinical 
findings should render an opinion, with 
supporting rationale, as to the whether 
the Veteran currently has a neurological 
disability affecting his upper 
extremities. If so, such should be 
identified, and an opinion as to etiology 
should be rendered.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.

3.	 Following the completion of the 
foregoing, 
and after undertaking any other 
development it deems necessary, the RO 
should readjudicate the Veteran's 
increased rating claim, to include 
consideration under the former and revised 
criteria for evaluating disabilities of 
the spine.  If the claim is denied, in 
whole or in part, the RO should provide 
the Veteran and his attorney with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


